Crew III, J.P.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered April 13, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was indicted and charged with five counts of criminal sale of a controlled substance in the third degree and one count of criminal sale of a firearm in the third degree. Thereafter, defendant pleaded guilty to the first count of the indictment in full satisfaction thereof and was sentenced, as a second felony offender, to an indeterminate term of imprisonment of 7V2 to 15 years.
The arguments raised by defendant on appeal do not warrant extended discussion. Defendant initially asserts that there was insufficient evidence to support the indictment. By pleading guilty, however, defendant forfeited his right to challenge the sufficiency of the evidence presented to the grand jury (see e.g. People v Pelchat, 62 NY2d 97, 108), and the narrow exception to this rule (see id. at 109) is not applicable here. Nor are we persuaded that the sentence imposed was harsh or excessive. The underlying sentence, which was well within the permissible statutory range, was part of an agreed-upon plea bargain, and our review of the record discloses no extraordinary circumstances warranting a reduction thereof. Accordingly, the judgment of conviction is affirmed.
Carpinello, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.